 1   Sara B. Brody (SBN 130222)
     sbrody@sidley.com
 2   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 3   San Francisco, CA 94104
     Telephone: 415-772-1279
 4
     Matthew J. Dolan (SBN 291150)
 5   mdolan@sidley.com
     SIDLEY AUSTIN LLP
 6   1001 Page Mill Road, Building 1
     Palo Alto, CA 94304
 7   Telephone: 650-565-7106

 8   Attorneys for Defendants
     Bloom Energy Corporation, KR Sridhar, Randy
 9   Furr, L. John Doerr, Scott Sandell, Eddy
     Zervigon, Colin L. Powell, Peter Teti, Mary K.
10   Bush, and Kelly A. Ayotte

11
                                   UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13
     ELISSA M. ROBERTS, Individually and on              Case No. 3:19-cv-02935-WHO
14   Behalf of All Others Similarly Situated,
                                                         CLASS ACTION
15                  Plaintiff,
                                                         STIPULATION AND ORDER
16          vs.                                          REGARDING BRIEFING AND
                                                         HEARING SCHEDULE FOR LEAD
17   BLOOM ENERGY CORPORATION, et al.,                   PLAINTIFF’S CONFIDENTIALITY
                                                         MOTION
18                  Defendants.
                                                         Assigned to: Honorable William H. Orrick
19
20

21

22

23

24

25

26
27
         STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING AND HEARING SCHEDULE FOR LEAD PLAINTIFF’S
28                                          CONFIDENTIALITY MOTION
                                             CASE NO. 3:19-CV-02935
 1                                             STIPULATION

 2           Pursuant to Civil Local Rule 7-12, this stipulation and proposed order is submitted by

 3              •   Lead Plaintiff James Everett Hunt (Lead Plaintiff), and

 4              •   Defendants Bloom Energy Corporation, KR Sridhar, Randy Furr, L. John Doerr,

 5                  Colin L. Powell, Scott Sandell Peter Teti, Eddy Zervigon, Mary K. Bush, Kelly A.

 6                  Ayotte (Defendants).

 7      WHEREAS:

 8      1. On May 28, 2019, Elissa M. Roberts filed a federal securities class action in the above-

 9   captioned matter in the United States District Court, Northern District of California against
10   defendants Bloom Energy Corporation, KR Sridhar, Randy Furr, L. John Doerr, Scott Sandell, Eddy

11   Zervigon, Colin L. Powell, Peter Teti, Mary K. Bush and Kelly A. Ayotte.

12      2. On September 3, 2019, following the briefing of lead plaintiff motions, this Court appointed

13   James Everett Hunt as Lead Plaintiff and Levi & Korsinsky, LLP as Lead Counsel (ECF No. 39).

14      3. On November 1, 2019, Lead Plaintiff filed a Motion to Limit Scope of Confidentiality

15   Agreement (the Confidentiality Motion).

16      4. Defendants’ deadline to oppose the Confidentiality Motion is November 15, 2019.

17      5.   Lead Plaintiff’s deadline to submit a reply in support of the Confidentiality Motion is

18   November 22, 2019.

19      6. The Confidentiality Motion is set for oral argument before this Court on December 11, 2019.
20      7. Counsel for Defendants cannot be present for oral argument before this Court on December

21   11, 2019, due to a pre-existing obligation to represent a witness in an SEC deposition in an unrelated

22   matter scheduled for that date.

23      8. Lead Plaintiff and Defendants have agreed to re-set the oral argument before this Court for

24   December 18, 2019.

25      9. Lead Plaintiff and Defendants have also agreed to a short extension of the briefing schedule

26   on the Confidentiality Motion, such that Defendants’ opposition would be due November 21, 2019
27                                                      1
         STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING AND HEARING SCHEDULE FOR LEAD PLAINTIFF’S
28                                          CONFIDENTIALITY MOTION
                                             CASE NO. 3:19-CV-02935
 1   and Lead Plaintiff’s reply would be due December 4, 2019. This schedule ensures that briefing will

 2   be complete two full weeks before the December 18, 2019 oral argument, as contemplated by Local

 3   Rules 7.2 and 7.3.

 4          IT IS THEREFORE STIPULATED AND AGREED by Lead Plaintiff and Defendants

 5   that, subject to the Court’s approval, the following schedule is adopted for the briefing of and oral

 6   argument on the Confidentiality Motion:

 7             1. Defendants shall submit their opposition to the Confidentiality Motion by November

 8                 21, 2019.

 9             2. Plaintiff shall submit his reply in support of the Confidentiality Motion by December
10                 4, 2019.

11             3. The Confidentiality Motion will be set for oral argument on the Court’s calendar for

12                 December 18, 2019.

13   IT IS SO STIPULATED.

14

15

16

17

18

19
20

21

22

23

24

25

26
27                                                      2
         STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING AND HEARING SCHEDULE FOR LEAD PLAINTIFF’S
28                                          CONFIDENTIALITY MOTION
                                             CASE NO. 3:19-CV-02935
 1   Date: November12, 2019                              By: /s/ Adam C. McCall
 2                                                          Adam C. McCall (SBN 302130)
                                                            Adam M. Apton (SBN 316506)
 3                                                          Email: amccall@zlk.com
                                                            Email: aapton@zlk.com
 4                                                          LEVI & KORSINSKY, LLP
                                                            44 Montgomery Street, Suite 650
 5                                                          San Francisco, CA 94104
 6                                                          Telephone: 415-373-1671

 7                                                          Attorneys for Lead Plaintiff

 8

 9   Date: November 12, 2019                             By: /s/ Sara B. Brody
                                                            Sara B. Brody (SBN 130222)
10
                                                            sbrody@sidley.com
11                                                          555 California Street, Suite 2000
                                                            San Francisco, CA 94104
12                                                          Telephone: 415-772-1279

13                                                          Matthew J. Dolan (SBN 291150)
                                                            mdolan@sidley.com
14
                                                            SIDLEY AUSTIN LLP
15                                                          1001 Page Mill Road, Building 1
                                                            Palo Alto, CA 94304
16                                                          Telephone: 650-565-7106
17                                                          Attorneys for Defendants
18

19
20

21

22

23

24

25

26
27                                                   3
        STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING AND HEARING SCHEDULE FOR LEAD PLAINTIFF’S
28                                         CONFIDENTIALITY MOTION
                                            CASE NO. 3:19-CV-02935
 1                                    SIGNATURE ATTESTATION

 2          I am the ECF User whose identification and password are being used to file the foregoing

 3   Stipulation and [Proposed] Order Continuing Case Management Conference in compliance with

 4   Civil Local Rule 5-1(i)(3).

 5

 6    DATED: November 12, 2019
                                                  By:              /s/ Sara B. Brody
 7                                                      Sara B. Brody (SBN 130222)
 8                                                      sbrody@sidley.com
                                                        SIDLEY AUSTIN LLP
 9                                                      555 California Street, Suite 2000
                                                        San Francisco, CA 94104
10                                                      Telephone: 415-772-1279
11

12                                                    Attorneys for Defendants

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27                                                      4
         STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING AND HEARING SCHEDULE FOR LEAD PLAINTIFF’S
28                                          CONFIDENTIALITY MOTION
                                             CASE NO. 3:19-CV-02935
 1                                            ORDER

 2   Pursuant to the parties’ stipulation, and for good cause shown, IT IS SO ORDERED that:

 3            1. Defendants shall submit their opposition to the Confidentiality Motion by November
 4                21, 2019.
 5            2. Plaintiff shall submit his reply in support of the Confidentiality Motion by December
 6                4, 2019.
 7            3. The Confidentiality Motion will be set for oral argument on the Court’s calendar for
 8                December 18, 2019.
 9
      DATED: November 14, 2019                    By:
10
                                                        Honorable William H. Orrick
11                                                      United States District Judge

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27                                                      5
         STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING AND HEARING SCHEDULE FOR LEAD PLAINTIFF’S
28                                          CONFIDENTIALITY MOTION
                                             CASE NO. 3:19-CV-02935
